PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/120,987
Filing Date: 4 Sep 2018
Appellant(s): NORTHROP GRUMMAN SYSTEMS CORPORATION



__________________
Sean S. Wooden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/20/2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
The anticipation and indefiniteness rejections set forth in the Final Office Action dated 11/15/2021 from which the appeal is taken are being maintained by the examiner.

(2) Restatement of Rejections
The following ground(s) of rejection are applicable to the appealed claims.
Claim Interpretations
	The body of claims 1 and 19 do not require any particular “object” that requires “anti-tampering.”  Thus, claims 1 and 19 broadly encompass any “medium” containing “biological member” comprising any “biological material.”
	Claim 19 broadly encompasses any “medium” containing “biological member” comprising any “biological material.”
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“engineered to change a state when exposed to one or more stimuli and is engineered such that the change of the state is detectable” (claim 1);
“configured to be formed on a portion of the object in which the RNA strand is not exposed to the one or more stimuli unless tampering activity of the object occurs” (claim 5);
“engineered to change a state when exposed to one or more stimuli and is engineered such that the change of the state is detectable” (claim 19);
“configured to be formed on the object as a coating that is configured to cover a portion of the object that will be affected if the object is disassembled” (claim 20);
“configured to be formed on a portion of the object in which the RNA strand is not exposed to one or more of the one or more stimuli unless tampering activity of that portion of the object occurs” (claim 20); and
“configured to be disposed in a portion of the object in which the live or hibernating organism is not exposed to one or more of the one or more stimuli unless tampering activity of that portion of the object occurs” (claim 20).
	Biological material that is “[c]apable of being barcoded” in claim 19 encompasses any biological material as admitted by Applicants in their reply to the Requirement for restriction.
	Biological material that is “engineered to change its state when exposed to one or more stimuli” broadly encompasses any change in state (e.g. length, size, temperature, chemical composition, visual color, etc.) from any stimulus (e.g. heating, cooling, PCR, chemical composition, irradiation, pH change, etc.).
	Thus, claims 1 and 19 broadly encompass any “medium” containing “biological member” comprising any “biological material” for any purpose.  This is consistent with the specification which is generically directed to the idea of placing a “medium” containing “biological member” comprising any “biological material” on any objects for tamper detection, but fails to disclose any particular embodiments.
	Claim 5 contains a conditional clause such that if the condition is not present then the result need not occur.  
	Claim 20 contains a conditional clause such that if the condition is not present then the result need not occur.  
	As to “barcodes” in claim 6, this encompasses any sequence because neither the specification nor the claims disclose any specific barcode design requirements.
	As should be clear by the explanation above and the rejections below, the instant claims are too broad and generic to be allowable over the prior art because they are indistinguishable from the prior art.  Furthermore, the specification fails to provide any specific examples that the Office could examine for allowability.  Thus, the Office cannot find allowable subject matter in the specification for RNA-based anti-tampering systems.
	As to the medium, a liquid or fluid is perfectly capable of “hold[ing] [a] biological member in contact with or located within [an] object,” as any skilled artisan can attest to.
	Finally, as to biological material capable of being barcoded, in fact Applicants admit that all biological material can be barcoded because “biological material” broadly encompasses any biological material.
	Once again, there is no definition of “barcodes” in the specification or claims that requires any particular sequence; thus, the “barcoded variable domains” encompass any sequence.  In fact, as commonly understood by skilled anti-tamper artisans, “DNA authentication technologies are gaining traction in various industries because of DNA's scalability as well as its ability to hide in plain site; DNA can be embedded in materials without disclosing the exact DNA sequence.  Like barcodes in the super market or unique fingerprints, DNA sequences are data codes that can be customized for a unique authentication signature (US 20200071774, para. 0010).
	Simply put, the claims are too generic, and the actual invention (not clearly claimed) is likely obvious.  The claims fail to disclose what Applicants regard as their invention as shown in Figure 2.  Even if the claims better reflected Figure 2, yet the only difference between Figure 2 and the prior art cited below is a specific barcode sequence, which were incredibly familiar in the art to allow tracking of samples; or fixed and variable domains with sequences at specified intervals to identify tampering or alteration of the storage medium (WO 2019/040871, claim 24).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 19-20 and 25-26 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CONNOLY (US 2004/0166520).
	As to claims 1-2, 5, 19-20 and 25-26, CONNOLY teaches medium containing RNA taggant and RNAse H (para. 0064 and Figs. 2-3) for tamper resistance detection of object such as clothing, boxes, etc. by releasing RNA taggant when label or seal is broken (Fig. 4 and para. 0065).  This is the same embodiment described in the specification for RNA as elected (pgs. 5 & 8-9).  In fact, this is the only embodiment described in the specification for RNA.  Furthermore, figure 4F of CONNOLY specifically “shows a tamper-evident label containing an RNA taggant which degrades when the package is opened” (para. 0017; see also para. 0078).  Thus, CONNOLY clearly discloses the same tamper detection scheme as disclosed here by Applicants in the specification.
	As to claim 6, the RNA taggant of CONNOLY includes a barcode label because the taggant is designed to tag (i.e. barcode) a product for tamper detection.
	Previous Response to Arguments
	The Office is not persuaded of error because the “fixed” and “variable” domains are structurally indistinguishable from the tagged RNA of CONNOLY.  The tag of CONNOLY meets the generic structure of a “barcode” or “variable domain” as claimed.  Furthermore, “domains” are abstract segments/portions on the RNA and fail to distinguish the structure of the CONNOLY tags.  The “domains” can be divided any way with any sequence as generically claimed.  Thus, the claims are indistinguishable from CONNOLY.
	As to claims 25-26, it is well known that RNA is capable of being detected by reverse transcription PCR (RT-PCR).  Please note, “RTPCR” in claims 25-26 is not commonly understood by the ordinarily skilled artisan as PCR.  It seems Applicants intended reverse transcription PCR (RT-PCR).

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 5-6, 19-20 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	The metes and bounds of the claimed RNA strand are unclear.  Specifically, independent claims 1 and 19 state “the biological material includes a ribonucleic acid (RNA) strand including at least three fixed domains fixed in positions and distances separating the at least three fixed domains to track degradation of nucleic acid.”  The italicized portion is a functional limitations (or intended use) that fails to particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  Neither the claims nor the specification clearly link any specific “positions and distances separating the at least three fixed domains” to the function of “to track degradation of nucleic acid.”  The claims are silent as to any specific positions or specific distances of the “fixed domains,” much less design principles, sequence requirements, or any other factors used to create such “fixed domains” to achieve the claimed purpose.  The specification never discloses any actual “fixed domain” sequences, much less how to design such “fixed domains” with their “positions and distances separating . . . to track degradation of nucleic acid.”  Like the claims, the specification is silent as to actual design parameters.  The specification vaguely speculates that
	In simplest implementations, embodiments involve designing and manufacturing a strand of ribonucleic acid (RNA) with a known sequence. Within the strand of RNA there is at a minimum three (3) fixed domains and any number of variable domains. . . .  The function of the (minimum) three (3) fixed domains within the RNA strand would be used to track degradation of the nucleic acid. Degradation of RNA occurs stochastically. This means that longer strands of nucleic acid are much more likely to be degraded than smaller strands (more sites which can be attacked). As the technique used to determine whether or not the RNA molecule is degraded, which typically involves reverse transcription followed by polymerase chain reaction (RTPCR), functions by duplicating a section of a nucleic acid in between two fixed regions. Therefore, placement of the three (3) fixed domains will be done in such a way so that two (2) fixed domains are close together and the third fixed domain is some distance away. Placing the domains in this manner ensures that there is a duplication region of shorter length (smaller strand), which will be more robust to degradation, and a longer region which will be much less robust to degradation. By comparing the differences in the quality of the two lengths of the strand which are easily detectable using RTPCR, one can derive the degradation state of the RNA and infer as to whether the compartment was opened.
	The fixed domains may be fixed in both relative positions such as in (x, y) coordinates and distances separating the three domains, and length in addition to having a known sequence that can vary by application as a form of barcoding

(paras. 0050-51; emphasis added).  Yet, the specification nowhere explains what “close together” and “some distance away” encompass (“Therefore, placement of the three (3) fixed domains will be done in such a way so that two (2) fixed domains are close together and the third fixed domain is some distance away.”).  These are terms of degree with no boundaries.  Furthermore, the specification never explains what sequence(s) would work for the purpose of “to track degradation of nucleic acid.”  In other words, this intended use functional language of the “fixed domains” fails to clearly define the metes and bounds of the structural features of the “fixed domains” such that a skilled artisan would understand the “three fixed domains fixed in positions and distances separating the at least three fixed domains to track degradation of nucleic acid” which the inventor or a joint inventor regards as the invention.

Prior Art
The following prior art is pertinent to nucleic acid-based anti-tampers: US9243283; US20070048761; Pakendorf, Combinatorial DNA barcoding for security applications Thesis submitted for the degree of Master of Philosophy at the University of Leicester, 2015; US9919512; US20060121181; US20060286569; US20120135413; US20150141264; WO2016114808; WO2019140101.

(3) NEW GROUNDS OF REJECTIONS
	None.

(4) Withdrawn Grounds of Rejection
	None.

(5) Response to Arguments
	As to anticipation, the Office is not persuaded of error because the following italicized phrase is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)): “at least three fixed domains fixed in positions and distances separating the at least three fixed domains to track degradation of nucleic acid.”  Furthermore, neither the claims nor the specification clearly link any specific “positions and distances separating the at least three fixed domains” to the function of “to track degradation of nucleic acid.”  In other words, this intended use of the “fixed domains” fails to further define the structural features of the “fixed domains.”  As previously explained numerous times in previous Office Actions, the “fixed” and “variable” domains are structurally indistinguishable from the tagged RNA of CONNOLY.  The tag of CONNOLY meets the generic structure of a “barcode” or “variable domain” as claimed.  Furthermore, “domains” are abstract segments/portions on the RNA and fail to distinguish the structure of the CONNOLY tags.  The “domains” can be divided any way with any sequence as generically claimed.  Thus, the claims are indistinguishable from CONNOLY.
	Applicants have been encouraged numerous times in previous Office Actions to provide specific structural features of the “fixed domains” that are distinguishable from the prior art.
	In the Appeal Brief, Applicants continue this line of attack.  Applicants would have the prior art ipsis verbis describe “fixed domains” and “variable domains.”  This is not the standard for claim interpretation or anticipation therefrom.  Applicants have invented their own phrases to describe the functional characteristics of their RNA-based anti-tamper, but have failed to clearly define the structure of these “fixed domains” and “variable domains” so that they are clearly structurally distinguishable over the prior art.  As explained in the Claim Interpretation section above and the Indefiniteness section above, these phrases are given their broadest reasonable interpretation (BRI) in light of this clarity deficiency in the specification.  Under this BRI, the prior art anticipates the instant claims as explained above.
	In fact, as to “barcodes,” a skilled artisan would understand barcodes in the context of nucleic acids as the nucleic acids themselves (i.e. DNA and RNA are “barcodes” of life).  See e.g. BarCode of Life, available at https://www.ncbi.nlm.nih.gov/genbank/barcode/, accessed 06/06/2022.
	In sum, in light of the BRI, the claims are broadly directed to any object with any RNA on/in any portion (of any location and/or size) of the object, and a medium with “stabilization agent” on/in any part of the portion.  CONNOLY teaches as much as explained above.

Conclusion
No claims are allowed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AARON A PRIEST/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        
Conferees:
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.